DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: microphone 320 ([0048]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 900 (Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: a space should be inserted between “206” and “without” in [0053]. Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities: a minor error in antecedent basis. “A” should be inserted before gel in order to establish proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the limitation “a communications network” renders the claim indefinite. The way the claim is currently worded, it is unclear if “a communications network” is incorporated and therefore required by the prior art to be a part of the system. For purposes of applying prior art, it is interpreted that “a communications network” is part of the tele-sonography system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US 20150297177) in view of Shim et al. (US 20140272878) and Bergman et al. (US 5609485).
Regarding Claim 1, Boctor teaches a tele-sonography system, ([0109] “The first ultrasound probe 306 […] may be […] tele-operatively controlled by a user and the robot.”), comprising:
a) a master sonography device, ([0191] “master probe”), including a master transducer head, ([0150] “two identical […] linear transducers are used as the US probes.”), the master sonography device being configured to determine movement parameters describing movement of the master transducer head by a sonographer at the master sonography device ([0191] “A two-arm robot assists the sonographers scanning legs using US probes. One robot arm with a probe and force sensor is held by a sonographer or a technician, named the master probe. […] On the master side, the sonographer holds the robot arm and operates the probe to inspect one leg. […] The appropriate movement of the master probe can be calculated by a vision system and sent to the slave probe as the robot mimics the motion of the sonographer.”); 
b) a slave sonography device, ([0191] “slave probe”), remote from the master sonography device, ([0191] “The other robot arm holds another probe named the slave probe”), including a slave transducer head, ([0150] “two identical […] linear transducers are used as the US probes.”), and a positioning system, ([0191] “Kinect”), the slave sonography device being configured to move the slave transducer head based on the movement parameters received from the master sonography device, ([0191] “One the slave side, the robot follows the master probe navigation and scans the other leg.”), and the positioning system being configured to generate patient parameters describing margins of a patient upon which a sonography examination is performed at the slave sonography device ([0124] “a Kinect-like device to provide additional surface information or RGB projection guidance” and [0191] “a Kinect-like device can also be used to digitize the surface of the patient”); and 
c) wherein manipulation of the master transducer head applied against the patient controls movement of the slave transducer head applied against the patient ([0191] “One the slave side, the robot follows the master probe navigation and scans the other leg.”).
	However, Boctor does not explicitly teach a mock patient, at the master sonography device, configured to conform to the margins of the patient based on the patient parameters and mimic the patient at the master sonography device during the sonography examination.
	In an analogous simulated patient field of endeavor, Shim teaches a tele-sonography system, ([0088] “the simulator system may include other video displays on or in tandem with the user interface console for related graphical images”), comprising a mock patient, (Abstract “patient manikin”), configured to conform to the margins of the patient based on the patient parameters, ([0006] “The GUI interface is designed to allow a user to readily select from a wide range of abdominal ailments and to operate the inflation system under software control. This enables the array of inflatable elements to be dynamically configured in the manikin's abdominal cavity to mimic any selected ailment and/or conditional expressions thereof” and [0087] “Additional features may allow experienced users to set inflatable parameters to customize their own medical condition simulations.”), and mimic the patient at the master sonography device during the sonography examination (if the mock patient is conformed to the margin of the patient based on the generated patient parameters, then it mimics the patient at the master sonography device during the sonography examination).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Boctor and Shim because the combination does not require the manual interchanging of mock patient elements, as taught by Shim in [0004], in order to adjust the size or shape of the mock patient, the parameters of the mock patient are adjusted automatically, thus the sonographer does not have to consider inaccuracy of the mock patient. 
However, Boctor modified by Shim does not explicitly teach a mock patient utilized at the master sonography device. 
In an analogous tele-sonography field of endeavor, Bergman teaches a mock patient, (Abstract “simulated body”), utilized at the master sonography device (Abstract “An operator manipulates a simulated sensor over a transmitter which may be attached to a simulated body.” The system of Bergman reproduces the movements made by the simulated sensor and transducer combination onto the transmitter on the patient, as in Column 2 Lines 46-59 “The reproduced examination includes all stages usually followed during an actual ultrasound evaluation, including identifying the anatomic sections, evaluating patient history, manipulating the probe, selecting displays, image analysis and diagnosis. The ultrasound reproduction system is interactive in real-time, providing the opportunity to explore the anatomy as if an actual patient were present.”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bergman because the combination not only allows the user sonographer to conduct an independent examination at a location that is remote from the actual patient, as taught by Bergman in Column 2 Lines 7-10, but further allows the sonographer to [remotely] operate the probe on a mock patient that creates a boundary or limitation to the extent that the probe can travel in order to efficiently and accurately carry out the imaging procedure. 
Regarding Claim 2, the modified system of Boctor teaches all limitations of Claim 1, as discussed above. Furthermore, Shim teaches wherein the mock patient includes malleable fabrics, ([0027] “A2 Synthetic skin made from silicone compound”), surrounding support struts ([0007] “the grid-like support structure that mimics the contour of the abdominal cavity” and [0039] “A14 Inflatable membrane support structure”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Boctor and Shim because the combination provides a mock patient that not only looks but also feels like a real patient, as the malleable fabrics surrounding the support struts create a similar shape and feel to a real patient with a ribcage and skin that responds to touch by depressing, e.g., is malleable. This creates a more realistic experience for the sonographer at the remote location, which is important in order to produce accurate and quality images.
Regarding Claim 3, the modified system of Boctor teaches all limitations of Claim 2, as discussed above. Furthermore, Shim teaches wherein the mock patient includes components, ([0039] “A14 Inflatable support structure”), configured to change in size to cause the mock patient to conform to the margins of the patient ([0006] “The GUI interface is designed to allow a user to readily select from a wide range of abdominal ailments and to operate the inflation system under software control. This enables the array of inflatable elements to be dynamically configured in the manikin's abdominal cavity to mimic any selected ailment and/or conditional expressions thereof” and [0087] “Additional features may allow experienced users to set inflatable parameters to customize their own medical condition simulations.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Boctor and Shim because the combination provides a mock patient that looks like a real patient, that the sonographer is imaging remotely. This creates a more realistic experience for the sonographer at the remote location, which is important in order to produce accurate and quality images.
Regarding Claim 4, the modified system of Boctor teaches all limitations of Claim 3, as discussed above. Furthermore, Shim teaches wherein the components include a plurality of inflatable spheres ([0067] “the inflatable element is shaped like a balloon”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Boctor and Shim because the combination provides a mock patient that can be customized and dynamically configured to simulate the actual patient. The balloons, or inflatable spheres, create a more natural shape within the mock patient, rather than a cylindrical pump shape, or other geometry. This creates a more realistic experience for the sonographer at the remote location, which is important in order to produce accurate and quality images.
Regarding Claim 6, the modified system of Boctor teaches all limitations of Claim 1, as discussed above. Furthermore, Boctor teaches wherein the positioning system includes a laser imaging system, ([0124] “a Kinect-like device to provide additional surface information or RGB projection guidance,” see also Widenhofer, Kinect device contains a near-infrared laser), and one or more detectors, (see Widenhofer, Kinect device contains a CMOS image sensor), and the laser imaging system and the one or more detectors are configured to generate the patient parameters ([0124] “a Kinect-like device to provide additional surface information or RGB projection guidance” and [0191] “a Kinect-like device can also be used to digitize the surface of the patient”). 
Regarding Claim 10, the modified system of Boctor teaches all limitations of Claim 1, as discussed above. Furthermore, Boctor teaches wherein the master sonography device, ([0191] “master probe”), includes a master transducer arm, ([0191] “One robot arm […] is held by a sonographer or a technician”), from which the master transducer head extends, ([0150] “two identical […] linear transducers are used as the US probes” and [0191] “One robot arm with a probe” and Fig. 23A, re-produced below), and the master sonography device is configured to determine the movement parameters describing movement of the master transducer arm and the master transducer head by the sonographer ([0112] “The appropriate movement of the robot-held probe can be calculated and commanded to the robot such that the robot-held probe moves in compliance with the freehand one” and [0191] “The other robot arm holds another probe named the slave probe. […] The appropriate movement of the master probe can be calculated by a vision system and sent to the slave probe as the robot mimics the motion of the sonographer.”).

    PNG
    media_image1.png
    454
    585
    media_image1.png
    Greyscale

Fig. 23A of Boctor
Regarding Claim 11, the modified system of Boctor teaches all limitations of Claim 1, as discussed above. Furthermore, Boctor teaches the slave sonography device includes a slave transducer arm from which the slave transducer head extends, (Abstract “a manipulator arm having a tool end, and a second ultrasound probe attached to the tool end of the manipulator arm.”), and the slave sonography device is configured to move the slave transducer arm and the slave transducer head based on the movement parameters received from the master sonography device ([0191] “A two-arm robot assists the sonographers scanning legs using US probes. One robot arm with a probe and force sensor is held by a sonographer or a technician, named the master probe. […] On the master side, the sonographer holds the robot arm and operates the probe to inspect one leg. […] The appropriate movement of the master probe can be calculated by a vision system and sent to the slave probe as the robot mimics the motion of the sonographer.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US 20150297177) in view of Shim et al. (US 20140272878) and Bergman et al. (US 5609485), as applied to Claim 1, above, and further in view of Papakostas (“Tactile Sensor: Stretching the Limits”).
Regarding Claim 5, the modified system of Boctor teaches all limitations of Claim 1, as discussed above. However, Boctor does not explicitly teach wherein the positioning system includes a plurality of tactile sensors placed about the patient at an area of the examination, and the plurality of tactile sensors are configured to generate the patient parameters.
In an analogous tactile sensor field of endeavor, Papakostas teaches wherein the positioning system, (Abstract “intelligent furniture, beds”), includes a plurality of tactile sensors, (Abstract “The sensor consists of an array of thin force sensing elements that are supported by freestanding, spiral shaped electrodes. These spirals create planar springs that allow each sensor element to move outside the sensor's plane. The resulting sensor array can conform to irregular surfaces. The application of this sensor in creating intelligent furniture, beds and body suits is discussed.”) placed about the patient at an area of the examination, (Column 7 Lines 24-32 “Patient examination module, or PEM, means any device adapted to receive a portion of a person’s (or other biological organism’s) anatomy, and having sensory modulation subunits that are adjacent to the received portion of anatomy. […] PEM is to be understood to also encompass devices adapted for tactile sensing of anatomy for other purposes, or for tactile sensing of other objects or substances” and shown in Fig. 1 (200), re-produced below), and the plurality of tactile sensors are configured to generate the patient parameters (5.2 Smart Bed, Paragraph 2 “A mattress with embedded tactile sensors can help the nurse remotely monitor the patient’s position.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Papakostas because the combination allows the sensor to conform to irregular surfaces, such as a patient’s body, without sacrificing the spatial accuracy of the tactile information, as taught by Papakostas in the Conclusion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US 20150297177) in view of Shim et al. (US 20140272878) and Bergman et al. (US 5609485), as applied to Claim 1, above, and further in view of Shi (US 20150223772).
Regarding Claim 7, the modified system of Boctor teaches all limitations of Claim 1, as discussed above. Furthermore, Boctor teaches the master sonography device ([0191] “master probe”).
However, the modified system of Boctor does not explicitly teach wherein the slave sonography device includes a catheter configured to apply [a] gel on the slave transducer head based on one or more commands received from the master sonography device.
In an analogous ultrasonic probe field of endeavor, Shi teaches wherein the slave sonography device, ([0019] “a handheld ultrasound probe 102 coupled to a probe guide having a probe guide body 104”), includes a catheter, ([0051] “gel dispenser 708 may be embodied as […] a channel along the surface of the body 103”), configured to apply [a] gel on the slave transducer head, ([0051] “a gel dispenser 708 that may provide automatic gel dispensing”), based on one or more commands received ([0054] “another 705 […] communicates with the gel dispenser 708”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Shi because the combination includes the automatic application of an acoustic fluid, or gel, which streamlines operator workflow and enhances efficiency, as taught by Shi in [0051].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US 20150297177) in view of Shim et al. (US 20140272878) and Bergman et al. (US 5609485), as applied to Claim 1, above, and further in view of Barthe et al. (US 20140276055).
Regarding Claim 8, the modified system of Boctor teaches all limitations of Claim 1, as discussed above. However, the modified system of Boctor does not explicitly teach wherein the slave sonography device is configured to exchange the slave transducer head with a selected one of a plurality of additional slave transducer heads based on one or more commands received from the master sonography device.
In an analogous sonography field of endeavor, Barthe teaches a tele-sonography system, ([0386] “it should be noted that while the method and system for ultrasound treatment with a variable depth transducer as described above is suitable for use by a medical and/or cosmetic practitioner proximate the patient, the system can also be accessed remotely”), wherein the slave sonography device, ([0336] “robotic arm mechanism 5100”), is configured to exchange, ([0011] “The transducer module can be configured for both ultrasonic imaging and ultrasonic treatment and interchangeable coupling to the ultrasonic probe.”), the slave transducer head, ([0011] “the ultrasonic probe includes a transducer module”), with a selected one of a plurality of additional slave transducer heads, ([0128] “the method further comprises exchanging the first transducer module with the second transducer module; ultrasonically imaging a second target region on the subject with the second transducer module; and ultrasonically treating the second target region on the subject with the second transducer module at the second tissue depth.”), based on one or more commands, ([0337] “control 5114”), received from the master sonography device ([0337] “Probe 5110 may be further coupled to control system 5114 through […] a wireless connection, or any other device capable of sending and/or receiving information from control system 5114”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Barthe because the combination provides enhanced control of tissue treatment, as taught by Barthe in [0146], or tissue imaging.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US 20150297177) in view of Shim et al. (US 20140272878) and Bergman et al. (US 5609485), as applied to Claim 1, above, and further in view of Arbeille et al. (“Use of a Robotic Arm to Perform Remote Abdominal Telesonography”).
Regarding Claim 9, the modified system of Boctor teaches all limitations of Claim 1, as discussed above. However, the modified system of Boctor does not explicitly teach wherein the master sonography device and the mock patient are at a master sonography site, the slave sonography device and the patient are at a slave sonography site, remote from the master sonography site, and information is exchanged between the master sonography site and the slave sonography site for control of the slave transducer head based on the master transducer head over a communications network.
In an analogous tele-sonography field of endeavor, Arbeille teaches a tele-sonography system, (Fig. 1, re-produced below, “Diagram shows concept of telesonographic system based on use of robotic arm.”),  wherein the master sonography device (Subjects and Methods, Robotic Design and Performance, Principles, “At the expert center, the expert moves a dummy probe connected to computer 1.”), and the mock patient, (shown in Fig. 4A, re-produced and annotated by examiner below), are at a master sonography site, (Subject and Methods, Robotic Design and Performance, Principles, “expert center” and Fig. 1, re-produced below), the slave sonography device, (Subject and Methods, Robotic Design and Performance, Principles “the robotic arm, on which the sonographic probe is fixed”), and the patient, (Subject and Methods, Robotic Design and Performance, Probe Holder “patient”) are at a slave sonography site, (shown in Fig. 1, re-produced below), remote from the master sonography site, (Subject and Methods, Validation Procedure at Hospital and Other Sites, Paragraph 1 “The expert was in a room 20 m from the patient’s room,” and shown in Fig. 1, re-produced below) and information is exchanged between the master sonography site and the slave sonography site for control of the slave transducer head based on the master transducer head, (Introduction, Paragraph 4 “a portable robotic arm holding a sonographic probe on the patient, mimicking the movement made by the sonographer’s hand on a dummy probe at the expert center”), over a communications network (shown in Fig. 1, re-produced below and Results, Paragraph 2 “The audio and video channels and the robotic control data were transmitted between the patient site and the expert center with terrestrial ISDN telephone lines. One 128-Kbps channel had sufficient bandwidth for controlling the movements of the robot.”).

    PNG
    media_image2.png
    206
    620
    media_image2.png
    Greyscale

Fig. 1 of Arbeille

    PNG
    media_image3.png
    330
    564
    media_image3.png
    Greyscale

Fig. 4A of Arbeille
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Arbeille because the combination provides a way to not only perform sonographic imaging without moving a patient but also allows for quick and reliable diagnosis of disorders of various organs in emergency situations, where multiple imaging experts are required, as the patient may be imaged from a remote site, where all types of imaging experts are available, as taught by Arbeille in Discussion, Paragraphs 13 and 17.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US 20150297177) in view of Shin et al. (WO 2016090093), cited from its respective US document, US 20170360578, and Arbeille et al. (“Use of a Robotic Arm to Perform Remote Abdominal Telesonography”).
Regarding Claim 12, Boctor teaches a method, ([0286] “a scanning method based on robotic tracking”), of performing tele-sonography, ([0109] “The first ultrasound probe 306 […] may be […] tele-operatively controlled by a user and the robot.”), comprising:
a) positioning a patient, (as shown in Fig. 23A, re-produced above), relative to a slave sonography device, ([0191] “slave probe”), the slave sonography device including a slave transducer arm, (Abstract “a manipulator arm having a tool end, and a second ultrasound probe attached to the tool end of the manipulator arm.”), a slave transducer head, ([0150] “two identical […] linear transducers are used as the US probes.”), and a positioning system, ([0191] “Kinect”), the slave sonography device being configured to move the slave transducer head based on movement parameters ([0191] “A two-arm robot assists the sonographers scanning legs using US probes. One robot arm with a probe and force sensor is held by a sonographer or a technician, named the master probe. […] On the master side, the sonographer holds the robot arm and operates the probe to inspect one leg. […] The appropriate movement of the master probe can be calculated by a vision system and sent to the slave probe as the robot mimics the motion of the sonographer.”);
b) acquiring patient parameters describing margins of the patient relative to the slave sonography device ([0124] “a Kinect-like device to provide additional surface information or RGB projection guidance” and [0191] “a Kinect-like device can also be used to digitize the surface of the patient”); 
c) acquiring sonography images at the slave sonography device based on control of the slave sonography device by the master sonography device ([0104] “An ultrasound processing and display system 114 is configured to communicate with at least one of the first and second ultrasound probes 102, 110 to receive and display an ultrasound image based on the first and second ultrasound probes 102, 110 acting in conjunction with each other.”).
However, Boctor does not explicitly teach a communications network, generating a model of the patient based on the patient parameters; and applying the model to a mock patient, adjacent a master sonography device and remote from the slave sonography device, to conform margins of the mock patient to the margins of the patient.
In an analogous clinical model field of endeavor, Shin teaches a method, (Abstract “An example method”), comprising:
a) generating a model of the patient, ([0063] the process 100 continues by generating an object model corresponding to the body part based on the imaging data (step 120). An object model is a mathematical representation of the body part, and describes in three-dimensions the physical characteristics of the body part.”), based on the patient parameters ([0060] “imaging data need not be obtained contemporaneously. For example, in some implementations, imaging data can be obtained from different points in the past (e.g., photographs can be taken during a present medical examination, while CT data can be taken during a different medical examination at some time in the past)” and [0061] “imaging data can be obtained by accessing imaging data from a storage facility (e.g., a server computer or repository that stores imaging data for one or more patients).”); and 
b) applying the model to a mock patient ([0076] “After an object model is generated, the process 100 continues by generating a prosthesis model based on the object model (step 130). In some cases, the prosthesis model can be similar to the object model. For example, […] the prosthesis model can be similar to the object model […] or a mirrored version of the object model (e.g., an object model of the patient's corresponding intact contralateral body part). In some cases, an object model can also provide functional, mechanical, and morphologic information necessary to generate a prosthesis model for a static or functional prosthesis. In some cases, (e.g., for some static prostheses), information regarding limb morphology provides sufficient information to construct a cosmetic prosthesis model, which is appropriately sized with respect to the patient.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Shin because the combination provides a visualization and simulation of the specific patient’s physical and/or functional characteristics, allowing the patient to be treated more effectively, as taught by Shin in [0002].
However, Boctor modified by Shin does not explicitly teach a communications network.
In an analogous tele-sonography field of endeavor, Arbeille teaches a method of performing tele-sonography comprising a communications network (Introduction, Paragraph 4 “a portable robotic arm holding a sonographic probe on the patient, mimicking the movement made by the sonographer’s hand on a dummy probe at the expert center,” shown in Fig. 1, re-produced above, and Results, Paragraph 2 “The audio and video channels and the robotic control data were transmitted between the patient site and the expert center with terrestrial ISDN telephone lines. One 128-Kbps channel had sufficient bandwidth for controlling the movements of the robot.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Arbeille because the combination provides a way to not only perform sonographic imaging without moving a patient but also allows for quick and reliable diagnosis of disorders of various organs in emergency situations, where multiple imaging experts are required, as the patient may be imaged from a remote site, where all types of imaging experts are available, as taught by Arbeille in Discussion, Paragraphs 13 and 17.
Regarding Claim 13, the modified method of Boctor teaches all limitations of Claim 12, as discussed above. Furthermore, Boctor teaches wherein the master sonography device, ([0191] “master probe”), includes a master transducer arm, ([0191] “One robot arm […] is held by a sonographer or a technician”), and a master transducer head, ([0150] “two identical […] linear transducers are used as the US probes” and [0191] “One robot arm with a probe” and Fig. 23A, re-produced above), and manipulation of the master transducer arm and the master transducer head by a sonographer controls manipulation of the slave transducer arm and the slave transducer head against the patient, ([0112] “The appropriate movement of the robot-held probe can be calculated and commanded to the robot such that the robot-held probe moves in compliance with the freehand one” and [0191] “The other robot arm holds another probe named the slave probe. […] The appropriate movement of the master probe can be calculated by a vision system and sent to the slave probe as the robot mimics the motion of the sonographer.”), for acquiring the sonography images ([0104] “An ultrasound processing and display system 114 is configured to communicate with at least one of the first and second ultrasound probes 102, 110 to receive and display an ultrasound image based on the first and second ultrasound probes 102, 110 acting in conjunction with each other.”).
However, Boctor does not explicitly teach a mock patient. 
In an analogous clinical model field of endeavor, Shin teaches a mock patient ([0076] “After an object model is generated, the process 100 continues by generating a prosthesis model based on the object model (step 130). In some cases, the prosthesis model can be similar to the object model. For example, […] the prosthesis model can be similar to the object model […] or a mirrored version of the object model (e.g., an object model of the patient's corresponding intact contralateral body part). In some cases, an object model can also provide functional, mechanical, and morphologic information necessary to generate a prosthesis model for a static or functional prosthesis. In some cases, (e.g., for some static prostheses), information regarding limb morphology provides sufficient information to construct a cosmetic prosthesis model, which is appropriately sized with respect to the patient.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Shin because the combination provides a visualization and simulation of the patient’s physical and/or functional characteristics, allowing the patient to be treated more effectively, as taught by Shin in [0002].
Regarding Claim 14, the modified method of Boctor teaches all limitations of Claim 12, as discussed above. Furthermore, Shin teaches wherein the positioning system, ([0165] “computer 602”), generates the model, ([0063] the process 100 continues by generating an object model corresponding to the body part based on the imaging data (step 120). An object model is a mathematical representation of the body part, and describes in three-dimensions the physical characteristics of the body part.”), based on the patient parameters ([0060] “imaging data need not be obtained contemporaneously. For example, in some implementations, imaging data can be obtained from different points in the past (e.g., photographs can be taken during a present medical examination, while CT data can be taken during a different medical examination at some time in the past)” and [0061] “imaging data can be obtained by accessing imaging data from a storage facility (e.g., a server computer or repository that stores imaging data for one or more patients).”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Shin because the combination provides a visualization and simulation of the specific patient’s physical and/or functional characteristics, allowing the patient to be treated more effectively, as taught by Shin in [0002].

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US 20150297177), Shin et al. (WO 2016090093), cited from its respective US Patent document, US 20170360578, and Arbeille et al. (“Use of a Robotic Arm to Perform Remote Abdominal Telesonography”), as applied to Claim 12 above, and further in view of Shim et al. (US 20140272878).
Regarding Claim 15, the modified method of Boctor teaches all limitations of Claim 12, as discussed above. However, the modified method of Boctor does not explicitly teach wherein the mock patient includes malleable fabrics surrounding support struts.
In an analogous simulated patient field of endeavor, Shim teaches wherein the mock patient includes malleable fabrics, ([0027] “A2 Synthetic skin made from silicone compound”), surrounding support struts ([0007] “the grid-like support structure that mimics the contour of the abdominal cavity” and [0039] “A14 Inflatable membrane support structure”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Shim because the combination provides a mock patient that not only looks but also feels like a real patient, as the malleable fabrics surrounding the support struts create a similar shape and feel to a real patient with a ribcage and skin that responds to touch by depressing, e.g., is malleable. This creates a more realistic experience for the sonographer at the remote location, which is important in order to produce accurate and quality images.
Regarding Claim 16, the modified method of Boctor teaches all limitations of Claim 15, as discussed above. Furthermore, Shim teaches wherein the mock patient includes components, ([0039] “A14 Inflatable support structure”), configured to change in size to cause the mock patient to conform to the margins of the patient ([0006] “The GUI interface is designed to allow a user to readily select from a wide range of abdominal ailments and to operate the inflation system under software control. This enables the array of inflatable elements to be dynamically configured in the manikin's abdominal cavity to mimic any selected ailment and/or conditional expressions thereof” and [0087] “Additional features may allow experienced users to set inflatable parameters to customize their own medical condition simulations.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Boctor and Shim because the combination provides a mock patient that looks like a real patient, that the sonographer is imaging remotely. This creates a more realistic experience for the sonographer at the remote location, which is important in order to produce accurate and quality images.
Regarding Claim 17, the modified method of Boctor teaches all limitations of Claim 16, as discussed above. Furthermore, Shim teaches wherein the components include a plurality of inflatable spheres ([0067] “the inflatable element is shaped like a balloon”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Boctor and Shim because the combination provides a mock patient that can be customized and dynamically configured to simulate the actual patient. The balloons, or inflatable spheres, create a more natural shape within the mock patient, rather than a cylindrical pump shape, or other geometry. This creates a more realistic experience for the sonographer at the remote location, which is important in order to produce accurate and quality images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         
/Oommen Jacob/               Primary Examiner, Art Unit 3793